Acker, Presiding Judge.
Appellant brought this suit against appellee in trespass to try title to an undivided one-half of 640 acres of land in Taylor County, appellant being owner of the other half.
In October, 1880, appellant recovered two judgments in the Justice Court of Precinct No. 4, in Bexar County, against W. E. Beck, which were duly registered in Taylor County on the 15th day of November, 1880.
The land in controversy was sold on the 1st day of March, 1881, under 'executions issued on these judgments to one Lotspeich, who conveyed the land to appellant on the 31st day of November, 1881.
Appellee claims the land by deed from W. E. Beck to him, executed the 31st day of April, 1877, for the consideration of $330, and registered in Bexar County on the 33d day of April, 1877.
The trial was without a jury, and judgment was rendered for appellee upon the conclusion of the court that the registration in Bexar County was valid and legal registration and therefore constructive notice to appellant. This conclusion of the court is assigned as error, “ because said land is situated in Taylor County, and said Taylor County was at said time unorganized and was attached to Eastland County for judicial purposes, and was a part of the Palo Pinto Land District.”
The assignment correctly states the facts and raises the only queslió n we think it necessary to consider. The land is situated in that part of Taylor County that was in Bexar County prior to the creation of Taylor County.
Under repeated decisions of this court the territory of a new county remains subject to the jurisdiction of the county from which it was taken until the actual organization of the new county, unless by act of the Legislature some other county is given jurisdiction of the territory of the new county for specific purposes, and the law thus settled by the decisions was made statutory by article 670 of the Revised Statutes. Lumpkin v. Muncey, 66 Texas, 311; Reeves County v. Pecos County, 69 Texas, 177.
Prior to the act of March 30, 1881, there was no law requiring that titles to land in unorganized counties should be recorded in the counties to which such unorganized counties were attached for judicial purposes, and at the time the deed from W. E. Beck to appellee was recorded in Bexar County there was no statute directing that titles to land in unorganized counties should be recorded in any particular county.
*564We are not aware that the question here presented has been passed upon by this court, but we believe it to be in accord with our decisions upon analogous questions to sustain the conclusion of the court below. The land having been in Bexar County prior to the creation of Taylor County, there being no statute directing that the deed be recorded in any particular county, the registration in Bexar County was proper, and constructive notice to subsequent purchasers. Alford v. Jones, 71 Texas, 519, and authorities cited.
We are of opinion that the judgment of the court below is correct and should be affirmed.

Affirmed.

Adopted October 22, 1889.